Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 1 of 9




                            Exhibit A
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 2 of 9




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-01641-CMA-STV

   DOUG BARRY,
   MICHAEL KIERNAN,
   PAUL MOLER,
   NICHOLAS SOOTER,
   LINDA SPUEHLER, and
   DENNIS MAUSER,

            Plaintiffs,
   v.

   WEYERHAEUSER COMPANY,

            Defendant.


          DEFENDANT WEYERHAEUSER COMPANY’S AMENDED OPPOSITION TO
          PLAINTIFFS’ MOTION FOR CONTEMPT AND MOTION FOR SANCTIONS


            Plaintiffs’ motion for contempt and sanctions (Doc. 80) is premature, is completely void

   of merit, and should be denied because, contrary to Plaintiffs’ contention, Weyerhaeuser is in

   compliance with the entirety of the Court’s order issued on June 17, 2019, which consist of both

   the Court’s oral ruling at the June 17, 2019 discovery conference and the Court’s subsequent

   written order issued later that day. In filing their contempt motion, Plaintiffs attempt to parse the

   Court’s June 17 written order to their favor, but they ignore the acknowledged constraints of the

   protective orders that are implicated, which the Court noted when issuing its June 17 order.

   Because Weyerhaeuser has made good-faith efforts to comply with the Court’s June 17 order to

   produce the deposition transcripts in question, while also complying with the protective orders that

   impose restrictions on the production of those transcripts, Plaintiffs’ motion should be denied.


   145026740.3
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 3 of 9




   This opposition brief is supported by the Declaration of Christopher J. Sutton (“Sutton Decl.”) and

   the exhibits attached thereto, which is filed contemporaneously herewith.

                                   PRELIMINARY STATEMENT

            Plaintiffs are correct that, on June 17, 2019, this Court ordered Weyerhaeuser to “produce

   the deposition[] [transcripts] requested in [Plaintiffs’] Request for Production No. 11 on or before

   July 8, 2019.” (Doc. 78). However, the Court also acknowledged during the June 17 discovery

   conference that those deposition transcripts are subject to certain protective orders entered in other

   proceedings and that, as a result, this Court lacked authority to amend those orders. Consequently,

   the Court directed Weyerhaeuser to produce the transcripts in compliance with the governing

   protective orders. Sutton Decl., Exhibit A, Transcript of 6/17/19 discovery conference, at 20:6 -

   24:1). These protective orders each contain a provision prohibiting the parties from producing

   confidential documents to an unauthorized person or entity, and to do so would require either

   obtaining “prior written consent of the producing party,” (id. at Exhibit B, Dream Finders

   Protective Order, ¶ 10), or obtaining written consent from the parties in the case to make changes

   to the Authorized Persons list, which controls who may receive documents identified as

   confidential under the protective order. (Id. at Exhibits C and D, Chi and Gilchrist Protective

   Orders, at 10). The deposition transcripts in question have all been marked Confidential under the

   terms of the applicable protective order. Therefore, obtaining the required prior written consent

   of relevant parties is necessary before Weyerhaeuser can authorize release of the transcripts to

   Plaintiffs’ counsel.

            Weyerhaeuser communicated to Plaintiffs’ counsel that it was seeking written consent from

   opposing counsel in the three unrelated cases for which Plaintiffs’ counsel sought deposition


                                                   -2-
   145026740.3
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 4 of 9




   transcripts. Weyerhaeuser received the necessary written consent for two cases on July 11, 2019,

   at which time Weyerhaeuser promptly notified the court reporter in those cases that it was

   authorized to release the transcripts in those cases to Plaintiffs’ counsel. Weyerhaeuser also

   notified Plaintiffs’ counsel on that same date that Plaintiffs’ counsel was free to obtain copies of

   the transcripts in question from the court reporter. However, to this day, Plaintiffs’ counsel has

   failed to do so. As to written consent in the one remaining case at issue, Weyerhaeuser is still

   awaiting written consent from opposing counsel to release the subject transcripts. As soon as

   written consent is received in that case, Weyerhaeuser will authorize the release of the deposition

   transcripts to Plaintiffs’ counsel. As Plaintiffs’ motion noted, Weyerhaeuser produced one

   deposition transcript prior to Plaintiffs’ deposition of Frank Cereghini. 1 In addition, Plaintiffs

   request that the Court order that Jack Winterowd be deposed in Houston, Texas, no later than

   September 1, 2019. However, Mr. Winterowd is located in Seattle, WA, and is not a Weyerhaeuser

   employee. Further, Plaintiffs’ counsel unilaterally canceled the deposition of Mr. Winterowd that

   had been confirmed for July 17. Mr. Winterowd should not, therefore, be required to appear for a

   deposition in Houston.

            Plaintiffs’ counsel is well-aware of the requirement for prior written consent to release the

   confidential deposition transcripts because Plaintiffs’ counsel was provided with a copy of the

   governing protective orders and was required to sign a written acknowledgement that he had

   reviewed the orders and would abide by their terms when receiving the deposition transcripts in


   1
     In their moving papers, Plaintiffs note that Weyerhaeuser produced the prior deposition of Frank Cereghini before
   his deposition was taken by Plaintiffs’ counsel. This transcript was produced as a courtesy to Plaintiffs’ counsel but,
   technically, it was produced in violation of the governing protective order, as it was subject to the same production
   restrictions noted above and was not produced with written consent of opposing counsel in that case. However,
   opposing counsel’s written consent has now been obtained, so any potential violation of the relevant protective order
   is now moot.

                                                           -3-
   145026740.3
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 5 of 9




   question. (Sutton Decl., ¶¶ 6-7, Exhibits E and F, Acknowledgement of protective orders signed

   by Plaintiffs’ counsel). By filing a motion for contempt, Plaintiffs’ counsel is asking this Court to

   punish Weyerhaeuser for complying with the relevant protective orders as Weyerhaeuser tries to

   comply with Plaintiffs’ discovery request seeking production of these transcripts. This is in clear

   contradiction to the Court’s express direction given during the June 17 discovery conference. As

   a result, Plaintiffs’ motion is frivolous and should be denied.

                                               ARGUMENT

   1. Weyerhaeuser has dutifully complied with the Court’s order to produce the deposition
      transcripts within the restrictions of the protective orders

            At the hearing on June 17, this Court ordered Weyerhaeuser to produce the deposition

   transcripts but also acknowledged the limitations on production due to the protective orders in the

   other cases. In one instance, the Court stated that it “cannot … modify the protective order in the

   other cases or order the defendants to violate the protective order in the other cases.” (Sutton Decl.,

   Transcript of 6/17/19 discovery conference (Doc. 79) at 20:6-9). The Court continued, clarifying

   its order: “So to the extent that there is no exception [in the protective orders for a judicial order],

   then I’m not making any ruling on whether — on what defendants and plaintiff need to do in that

   situation.” (Id. at 20:10-13). Weyerhaeuser understood this as direction by the Court to produce

   the transcripts while also complying with the governing protective orders.

            The protective orders in question each require that advanced written approval be given if

   confidential documents are to be produced to a person or entity that is not previously authorized

   to receive information marked confidential under the terms of the protective orders. (Sutton Decl.,

   Exhibit B, Dream Finders Protective Order, ¶ 10, requiring “prior written consent of the producing

   party”; Exhibits C and D, Chi and Gilchrist Protective Orders, at 10, limiting production to an

                                                    -4-
   145026740.3
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 6 of 9




   Authorized Person list, an agreement that would require written consent to amend). The deposition

   transcripts at issue here have been marked confidential under the terms of these protective orders.

            Since the June 17 discovery hearing, Weyerhaeuser has sought to obtain written approval

   from opposing counsel in the other unrelated matters. Weyerhaeuser could not control when

   opposing counsel would provide their approval, if at all, but Weyerhaeuser did keep Plaintiffs’

   counsel informed as to the status of any written consent it received in this regard. Finally, on July

   11, 2019, consent was received for two of the three cases for which depositions had been sought.

   Weyerhaeuser promptly notified the court reporter that the deposition transcripts could be released

   to Plaintiffs’ counsel and then notified Plaintiffs’ counsel that the transcripts were available to him

   for purchase from the court reporter. This course of action is consistent with the Court’s

   observation and instructions given at the June 17 discovery hearing as it relates to the limitations

   that exist in the relevant protection orders on Weyerhaeuser’s ability to produce these transcripts.

   Weyerhaeuser has dutifully attempted to fully comply with the Court’s order in light of the

   constraints that the Court itself observed exist, and Weyerhaeuser is on course to make all of the

   requested transcripts available to Plaintiffs’ counsel as promptly as possible.

   2. Weyerhaeuser should not be responsible for paying the costs for the transcripts or
      obtaining the transcripts when they are equally accessible to Plaintiffs as they are to
      Weyerhaeuser

            As noted, Plaintiffs’ counsel has had access to the deposition transcripts for two of the three

   cases for which it requested production, namely, the Chi and Gilchrist cases, since July 11, 2019.

   Yet, to date, Plaintiffs have failed to request these transcripts from the court reporter, who

   possesses the full transcripts with accompanying exhibits and related documents (Weyerhaeuser

   is only in possession of incomplete copies of the transcripts). Weyerhaeuser has given approval to


                                                     -5-
   145026740.3
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 7 of 9




   the court reporter to release all versions of the transcripts and exhibits related to those transcripts,

   as well as the accompanying errata sheets and signature pages. 2 This includes nine transcripts in

   various versions (constituting up to 1,668 pages of testimony) and 161 exhibits (constituting 1,312

   pages of exhibits). All of these are available to Plaintiffs’ counsel, who could order them at the

   same cost and speed as Weyerhaeuser. Astonishingly, it appears that Plaintiffs expect

   Weyerhaeuser not only to determine what version of the transcripts it would like and whether or

   not to include the exhibits, but also to foot the bill for obtaining these transcripts. Such a demand

   is simply unreasonable, particularly since production of such a voluminous document set is no

   small expense.

            Because these documents are equally accessible for the same cost to Plaintiffs’ counsel as

   they are to Weyerhaeuser, it should not be Weyerhaeuser’s burden to determine what specifically

   Plaintiffs’ counsel is hoping to obtain and also pay for the cost of preparation of those documents

   by the court reporter.

   3. Plaintiffs’ motion is frivolous because Plaintiffs knew the requirements of the protective
      orders and knew that the Court had acknowledged the restrictions imposed by those
      orders, and yet moved for contempt despite Weyerhaeuser’s attempt to comply with
      both the Court’s order and those protective orders.

            At the hearing on June 17, 2019, the Court explicitly addressed the binding nature of the

   protective orders and the Court’s lack of authority to amend them. In addition, Plaintiffs have been

   in possession of the protective orders and, on July 8, 2019, acknowledged awareness of the terms

   of the orders and agreed to be bound by them. Plaintiffs were aware that Weyerhaeuser was

   working to obtain permission to produce the transcripts but was restricted from doing so until it


   2
    This was approved after Plaintiffs’ counsel signed the protective order in the Gilchrist and Chi cases, agreeing to
   be bound by their terms.

                                                           -6-
   145026740.3
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 8 of 9




   had received written consent from opposing counsel. Despite all this, Plaintiffs moved for

   contempt and sanctions upon Weyerhaeuser, a motion Plaintiffs knew was patently frivolous in

   light of the Court’s instruction.

                                            CONCLUSION

            For the reasons stated herein, Plaintiffs’ Motion for Contempt and Motion for Sanctions

   should be denied.




    DATED this 18th day of July, 2019                Respectfully submitted,

                                                     PERKINS COIE LLP


                                                     By: s/ Christopher J. Sutton
                                                         Christopher J. Sutton
                                                         CSutton@perkinscoie.com
                                                         Craig M. J. Allely
                                                         CAllely@perkinscoie.com
                                                         Marcus Haggard
                                                         MHaggard@perkinscoie.com
                                                         1900 Sixteenth Street, Suite 1400
                                                         Denver, CO 80202-5255
                                                         Telephone: 303.291.2300
                                                         Facsimile: 303.291.2400

                                                     ATTORNEYS FOR DEFENDANT
                                                     WEYERHAEUSER COMPANY




                                                  -7-
   145026740.3
Case 1:18-cv-01641-DDD-STV Document 84-2 Filed 07/18/19 USDC Colorado Page 9 of 9




                                     CERTIFICATE OF SERVICE

            I hereby certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of

   Court using the CM/ECF system, which will send notification of the filing to the following:


       •    Craig M.J. Allely
            callely@perkinscoie.com,callely-efile@perkinscoie.com

       •    Kyle Geoffrey Bates
            kbates@schneiderwallace.com,3005202420@filings.docketbird.com

       •    Marcus Aaron Haggard
            MHaggard@perkinscoie.com,MHaggard-efile@perkinscoie.com

       •    Ryan Hicks
            rhicks@schneiderwallace.com,eharris@schneiderwallace.com

       •    Abigail Michelle Laudick
            alaudick@schneiderwallace.com,amlaudick@gmail.com


                                                   s/ Christopher J. Sutton
                                                   Christopher J. Sutton
                                                   Perkins Coie LLP
                                                   1900 Sixteenth Street, Suite 1400
                                                   Denver, CO 80202-5255
                                                   Telephone: (303) 291-2300
                                                   Facsimile: (303) 291-2400
                                                   Email: CSutton@perkinscoie.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   WEYERHAEUSER COMPANY




                                                    -8-
   145026740.3
